In a negligence action to recover damages for personal injuries, defendants appeal from an interlocutory judgment of the Supreme Court, Queens County, entered April 21, 1971, against them and in favor of plaintiff, upon the trial court’s direction of a verdict after a jury trial on the issues of liability only. Interlocutory judgment reversed, on the law, and new trial granted, with costs to abide the event. The questions of fact have not been considered. In our opinion, the trial court invaded the province of the jury in directing a verdict for plaintiff against all defendants. From the evidence at the trial, the facts surrounding the happening of the accident were in dispute and the determination thereof depended in great part upon the credibility of the witnesses. The issues should have been resolved by the triers of the facts, not the court (Sadowski v. Long Is. R. R. Co., 292 N. Y. 448, 454-455). Rabin, P. J., Munder, Martuscello, Gulotta and Benjamin, JJ., concur.